Citation Nr: 0532402	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from December 1951 to December 
1954, and from September 1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The Board remanded this matter for further development in 
September 2004.  


FINDING OF FACT

The veteran has not submitted new and material evidence with 
regard to his bilateral hearing loss.     


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for service connection.  
The Board's May 1987 decision is final.  38 U.S.C.A. § 5108, 
7104 (2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking to reopen a previously denied service 
connection claim.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in April 2003, a Statement of the Case (SOC) issued in 
January 2004, a Supplemental Statement of the Case (SSOC) 
issued in March 2005, and a letter by the Appeals Management 
Center (AMC) dated in October 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. § 
5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the AMC's 
October 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, defined the concepts of new and material evidence, and 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that the RO 
has obtained private, VA, and service medical records 
pertinent to the claim.  The Board also notes that the 
veteran was afforded a VA examination in April 2003 (with an 
addendum in November 2003) to determine whether a medical 
professional could find that the veteran's current hearing 
disorder was incurred in service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim to Reopen

The veteran claims he is entitled to service connection for 
his bilateral hearing loss disorder.  In order to address his 
claim, the Board must first find that the veteran has 
submitted new and material evidence since the Board denied 
his claim in May 1987.  

The Board must make its own determination on this matter 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on the merits.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

For the reasons set forth below, the Board finds that the 
veteran has not submitted new and material evidence that 
would enable the Board to once again review his claim.  

The Board notes that recent regulations changed VA's 
definition of "new and material evidence."  This change 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See Fed. Reg. 45,620-30 (Aug. 
29, 2001) [now codified at 38 C.F.R. § 3.156(a) (2005].  
Because the veteran filed his request to reopen this claim 
after that date (in August 2002), this regulatory change is 
applicable here.

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's claim of service connection for bilateral 
hearing loss was last denied in a May 1987 Board decision.  
This decision became final.  See 38 U.S.C.A. 
§ 7104 (2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 (2005).

The Board must now determine whether the RO correctly 
concluded in its April 2003 rating decision that no new and 
material information has been submitted to reopen the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the veteran 
submitted detailed statements recounting his exposure to loud 
noises while on active duty.  He submitted two lay statements 
from former fellow servicemembers attesting to his noise 
exposure on active duty.  And he submitted VA medical records 
demonstrating his bilateral hearing disability.  The RO 
obtained, moreover, a VA medical opinion which addressed the 
veteran's claim to service connection.         

This is new information associated with the claims folder 
since the May 1987 Board decision.  Accordingly, the Board 
finds this evidence to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to the 
unestablished facts necessary to substantiate the veteran's 
claim.  The new evidence does not pertain to the specific 
reasons the veteran's claim was denied in May 1987 - i.e., it 
is not medical evidence showing an in-service incurrence of a 
hearing loss disability, and it is not medical evidence 
finding that the current disability was incurred during 
active service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 
3.303(a) (2005); Pond v. West, 12 Vet. App. 341, 346 (1999).  
By contrast, the new medical evidence of record finds the 
opposite - that the veteran's current hearing disability is 
not related to his service.  See 38 C.F.R. § 3.303(d); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993)(service 
connection may be granted on the basis of a post-service 
initial diagnosis of a disease, where medical evidence 
relates the current disability to the period of service).    

In short, the new evidence of record demonstrates what the 
veteran demonstrated in his original January 1986 claim - 
that he has a current bilateral hearing loss disability which 
he and other lay persons claim is related to active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992)(lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation).  As was the case in 1987, 
the evidence of record would now fail to satisfy criteria 
necessary to warrant a grant of service connection for a 
hearing disability.  As such, the Board finds that the new 
information does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).

 
ORDER

In the absence of new and material evidence, the Board's May 
1987 decision denying the veteran's claim is deemed final, 
and the appeal is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


